Case 1:19-cr-O0460-KMW Document 91 Filed 05/27/21 Page 1of1
ie

COFFEY | BURLINGEEIN.

ATTORNEY FAECIRONICALLY FILED
DOC #:

2601 South Bayshore Drive, Penthouse
Miami, Florida 33133

T.305-858-2900 F.305-858:5261
www.coffeyburlington.com

 

 

 

 

 

 

 

 

May 27, 2021

Via CM/ECF

The Honorable Kimba M. Wood

United States District Judge ee
Southern District of New York MEM dD EN DSCST »

500 Pearl Street
New York, NY 10007-1312

RE: United States v. Kozel, Case No. 19-cr-460-KMW
Travel Request

Dear Judge Wood:

The purpose of this letter is to obtain confirmation of your approval of travel FoF leach
Defendant Todd Kozel to Washington D.C., between May 28 and May 31, 2021.

Mr. Kozel also seeks approval to travel to a home owned by this father outside Harrison, | LeartcA
Idaho from June 12, 2021 to August 10, 2021. During this time, Mr. Kozel will return to New__
York as needed to attend doctors’ appointments and follow-up with his medical care.

Defendant’s pretrial officer, Madalyn Toledo, and Assistant United States Attorney Louis
Pellegrino have indicated that they take no position regarding the request. Ms. Toledo also
indicated that the Defendant has been compliant throughout his supervision.

We ask that you endorse this letter confirming approval of this domestic travel.

Respectfully submitted,

/s/Kendall B. Coffey
Kendall B. Coffey

Sjar/2

cc: Louis Pellegrino, AUSA

Olga Zverovich, AUSA | Mat Yu uur7vtkh.

Madalyn Toledo, pre-trial services }
‘SD DRDERED
